COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Shatish Patel, M.D., Hemalatha Vijayan, M.D., Subodh Sonwalkar,
                          M.D., Wolley Oladut M.D. V. St. Luke's Sugar Land Partnership,
                          L.L.P. and St. Luke's Community Development Corporation-Sugar
                          Land

Appellate case number:    01-13-00273-CV

Trial court case number: 2011-24016

Trial court:              152nd District Court of Harris County

Date motion filed:        November 22, 2013

Party filing motion:      St. Luke's Sugar Land Partnership, L.L.P. and St. Luke's Community
                          Development Corporation-Sugar Land

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Michael Massengale
                        Acting Individually       Acting for the Court

Panel consists of: Justice Keyes, Higley, and Massengale

Justice Keyes dissents from the denial of rehearing.


Date: January 27, 2014